                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

  DEBRA CUMMINGS, parent and next                  )
  friend of minor M.R.S.,                          )        Case No. 1:19-cv-348
                                                   )
             Plaintiff,                            )        Judge Travis R. McDonough
                                                   )
  v.                                               )        Magistrate Judge Christopher H. Steger
                                                   )
  HAMILTON COUNTY GOVERNMENT,                      )
  DANIEL WILKEY, individually and in his           )
  capacity as a deputy sheriff for Hamilton        )
  County Government, TYLER MCRAE,                  )
  individually and in his capacity as a deputy     )
  sheriff for Hamilton County Government,          )
                                                   )
             Defendants.                           )


                                   MEMORANDUM AND ORDER


            Before the Court is Defendant Daniel Wilkey’s motion to stay proceedings (Doc. 5).

 Wilkey requests a stay of proceedings in this case until the Hamilton County criminal

 proceedings pending against him have concluded. (Id. at 2.) For the following reasons,

 Wilkey’s motion (Doc. 5) will be DENIED.

       I.      BACKGROUND

            This case concerns allegations of an inappropriate seizure and search by Defendant

 Daniel Wilkey in the presence of Defendant Tyler McRae while they were employed as deputy

 sheriffs for Defendant Hamilton County. (See Doc. 1-1, at 5–10.) Wilkey was indicted in

 Hamilton County Criminal Court on December 10, 2019, on 44 criminal counts. (Doc. 5, at 1;

 Doc. 5-1.) However, none of the counts in the indictment relate to the conduct complained of by

 Plaintiff. (See generally Doc. 5-1.)




Case 1:19-cv-00348-TRM-CHS Document 26 Filed 02/26/20 Page 1 of 7 PageID #: 284
          Plaintiff commenced this action on November 6, 2019, asserting claims for (i) failure to

 protect and render aid, brought pursuant to 42 U.S.C. § 1983; (ii) unreasonable seizure, brought

 pursuant to § 1983; (iii) unreasonable search, brought pursuant to § 1983; (iv) negligence; (v)

 battery; (vi) assault; and (vii) intentional infliction of emotional distress. (See Doc. 1-1, at 14–

 26.) Wilkey filed his motion to stay on December 19, 2019 (Doc. 5), and Plaintiff has responded

 (Doc. 13). The motion is ripe for review.

    II.      STANDARD OF REVIEW

          “The power to stay proceedings is incidental to the power inherent in every court to

 control the disposition of the causes in its docket with economy of time and effort for itself, for

 counsel and for litigants, and the entry of such an order ordinarily rests with the sound discretion

 of the district court.” F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611, 626–27 (6th Cir. 2014)

 (quoting Ohio Envtl. Council v. U.S. Dist. Court, S. Dist. of Ohio, E. Div., 565 F.2d 393, 396 (6th

 Cir. 1977)). Accordingly, district courts have “broad discretion in determining whether to stay a

 civil action while a criminal action is pending or impending.” Id. at 627 (quoting Chao v.

 Fleming, 498 F. Supp. 2d 1034, 1037 (W.D. Mich. 2007)). Nevertheless, “[a] stay of civil

 proceedings due to a pending criminal investigation is an extraordinary remedy,” and “nothing in

 the Constitution requires a civil action to be stayed in the face of a pending or impending

 criminal indictment.” Id. (citations and internal quotation marks omitted).

          District courts considering a stay of civil proceedings look at the following factors:

 (1) “the extent to which the issues in the criminal case overlap with those presented in the civil

 case”; (2) “the status of the case, including whether the defendants have been indicted”; (3) “the

 private interests of the plaintiffs in proceeding expeditiously weighed against the prejudice to

 plaintiffs caused by the delay”; (4) “the private interests of and burden on the defendants”;




                                     2
Case 1:19-cv-00348-TRM-CHS Document 26 Filed 02/26/20 Page 2 of 7 PageID #: 285
 (5) “the interests of the courts”; and (6) “the public interest.” Id. The balance of these factors is

 the most important consideration; however, courts also consider “the extent to which the

 defendant’s fifth amendment rights are implicated” and “whether granting the stay will further

 the interest in economical use of judicial time and resources.” Id. at 627–28 (citations omitted).

 The party seeking the stay bears the burden of showing “pressing need for delay” and “neither

 the other party nor the public will suffer harm from entry of the order.” Id.

    III.      ANALYSIS

           Based on the Court’s analysis of the factors and other considerations, described below,

 Wilkey has not met his burden of showing “pressing need for delay.” See id.

              A. Overlap of the Issues

           Other district courts have acknowledged that the first factor—the extent to which the civil

 and criminal issues overlap—is the most important factor, because the degree of overlap tends to

 correlate with the danger of self-incrimination. Chao, 498 F. Supp. 2d at 1039 (quoting Metzler

 v. Bennett, No. 97-CV-148 (RSP/GJD), 1998 WL 187454, at *6 (N.D.N.Y. Apr. 15, 1998)); see

 also Sec. & Exch. Comm’n v. Dresser Indus., 628 F.2d 1368, 1375 (D.C. Cir. 1980) (“[T]he

 strongest case for deferring civil proceedings until after completion of criminal proceedings is

 where a party under indictment for a serious offense is required to defend a civil or

 administrative action involving the same matter.”).

           Here, there is no overlap between the issues in the complaint and the criminal charges

 against Defendant Wilkey. Although the allegations of the complaint could be incriminating if

 true, Wilkey is not, at this time, subject to criminal prosecution based on the conduct complained

 of. (Compare Doc. 1-1, with Doc. 5-1.) Further, Plaintiff’s allegations concerning Defendant

 Hamilton County Government’s decisions and failure to supervise its employees and Plaintiff’s




                                     3
Case 1:19-cv-00348-TRM-CHS Document 26 Filed 02/26/20 Page 3 of 7 PageID #: 286
 allegations concerning Defendant McRae’s behavior have nothing to do with the criminal

 charges against Wilkey. (See Doc. 1-1, at 5–14.) For example, Plaintiff’s § 1983 claims of

 unreasonable search and unreasonable seizure include allegations of the County’s “deliberate

 indifference” concerning Wilkey’s actions. (Id. at 19, 23.) Discovery relating to the County’s

 policies, practices, and decisions concerning discipline of its law enforcement officers would not

 overlap with the criminal charges against Wilkey. Accordingly, this factor weighs against a stay.

            B. Status of the Case

        “[T]he case for a stay is strongest where the defendant has already been indicted[.]”

 Chao, 498 F. Supp. 2d at 1037. This is so for two reasons:

        first, the likelihood that a defendant may make incriminating statements is
        greatest after an indictment has issued, and second, the prejudice to plaintiffs in
        the civil case is reduced since the criminal case will likely be quickly resolved due
        to Speedy Trial Act considerations.

 F.T.C., 767 F.3d at 628 (citations omitted).

        Wilkey has been indicted. (See Doc. 5-1.) However, the factors that normally support a

 stay when a party has been charged in an indictment are not as strong in this case. First, as stated

 above, a large portion of the discovery will center on the County’s practices and policies, as well

 as others’ behavior, rather than on Wilkey’s behavior. (See Doc. 1-1, at 10–14.) Moreover, the

 Court can enter a protective order to ensure the protection of Wilkey’s Fifth Amendment rights

 during the pendency of his criminal proceedings, which will significantly lower the risk that he

 will be compelled to make incriminating statements as part of the civil case. Second, although

 the Sixth Amendment imposes some speedy-trial restrictions on state-court criminal proceedings,

 the indictment against Wilkey includes 44 counts, relating to several different incidents which

 occurred over multiple years. The preparation on the parts of both the prosecution and defense

 for such a trial involving a large number of witnesses will surely take much longer than an



                                     4
Case 1:19-cv-00348-TRM-CHS Document 26 Filed 02/26/20 Page 4 of 7 PageID #: 287
 average criminal case involving only a few counts. Consequently, a stay pending the resolution

 of the criminal proceedings could last years. This factor, therefore, weighs against granting

 Wilkey’s motion.

            C. Private Interests of Plaintiff

        The third factor “involves balancing a plaintiff’s interest in proceeding expeditiously

 against the prejudice that a delay would cause.” In re Flint Water Cases, No. 5:16-cv-10444,

 2019 WL 5802706, at *3 (E.D. Mich. Nov. 7, 2019). Delay is particularly harmful to a plaintiff

 when the risk of spoliation of evidence, failed memories, or witness unavailability is high. See

 id.; cf. Coats v. Grand Blanc Cmty. Schs., No. 18-CV-12162, 2018 WL 6321916, at *2 (E.D.

 Mich. Dec. 3, 2018) (finding no prejudice to other parties where the stay requested would lift

 months before the close of discovery).

        This factor weighs in favor of denying Wilkey’s motion to stay. Plaintiff has an interest

 in having her claims resolved expeditiously, and she would be prejudiced by the long delay that

 would likely result from granting Wilkey’s motion. As previously stated, the criminal

 proceedings against Wilkey are likely to last years. Such a delay would almost surely impair

 Plaintiff’s access to discovery, not only from Wilkey, but from the County and McRae as well.

            D. Private Interests of Defendant

        The fourth factor concerns the defendant’s private interests and the burden on the

 defendant in simultaneously defending the civil and criminal cases. See F.T.C., 767 F.3d at 627.

 This factor weighs in favor of granting a stay. Wilkey, of course, has an interest in defending

 himself from civil liability without risking incriminating himself. However, as stated, the Court

 can adequately protect Wilkey’s interest and lessen the burden on him by entering protective

 orders. Further, Wilkey’s Fifth Amendment interest is less significant in this case, because he




                                     5
Case 1:19-cv-00348-TRM-CHS Document 26 Filed 02/26/20 Page 5 of 7 PageID #: 288
 has not been indicted on any charges relating to the facts of this case. See id. at 629 (observing

 that Fifth Amendment concerns are “not very compelling” when there is no indictment).

            E. Interests of the Court

        The Court has an interest in efficiently managing its docket and resolving the cases

 before it. See Chao, 498 F. Supp. 2d at 1040. This action is related to a series of other cases

 currently pending before the undersigned. (See Case Nos. 1:20-cv-44, 1:19-cv-329, 1:20-cv-17,

 1:19-cv-198, 1:20-cv-19, 1:19-cv-305, 1:19-cv-304, 1:20-cv-20; 1:20-cv-16.) There are a total

 of ten cases that involve allegations of misconduct by Wilkey, and each case involves claims

 against both Wilkey and Hamilton County Government. The majority, like this case, also

 involve claims against other deputies. (See Case Nos. 1:19-cv-348, 1:19-cv-329, 1:20-cv-17,

 1:19-cv-198, 1:20-cv-19, 1:19-cv-305, 1:19-cv-304, 1:20-cv-20.) Because the factual and legal

 issues in these cases overlap in many ways, and they are largely being handled by the same

 attorneys, the Court’s interest would best be served by denying Wilkey’s motion, so that

 discovery can proceed in all of these cases simultaneously.

            F. Public Interest

        The public interest in resolving Plaintiff’s claims is also significant. While the public’s

 interest is relatively low in many civil cases, the allegations in the complaint, if true, concern

 conduct by Wilkey, McRae, and the County that is extremely harmful, not only to Plaintiff

 individually and others who have been directly affected, but to the entire community. The public

 has an interest in the expeditious resolution of claims concerning the government’s abuse of

 power and violation of core rights. If the Court were to stay this case, the public interest would

 be harmed. Thus, this factor weighs strongly against staying the case.




                                     6
Case 1:19-cv-00348-TRM-CHS Document 26 Filed 02/26/20 Page 6 of 7 PageID #: 289
             G. Other Considerations

          In addition to the above-listed factors, courts should also consider courts “the extent to

 which the defendant’s fifth amendment rights are implicated” and “whether granting the stay will

 further the interest in economical use of judicial time and resources.” F.T.C., 767 F.3d at 627–28

 (citations omitted). Here, to the extent Wilkey’s Fifth Amendment rights would be implicated,

 the Court can implement other remedies in lieu of the “extraordinary remedy” of a stay of

 proceedings. See id. at 627. Moreover, the Fifth Amendment concerns are less compelling in

 this case because Wilkey has not been indicted on charges relating to these allegations. See id. at

 629. Further, as there are several cases pending in this Court concerning Defendant Wilkey—

 some of which overlap with the criminal charges and some of which do not—the Court’s interest

 in economically using its time and resources weighs against a stay. Most of these cases involve

 identical allegations against the County, so it would be unnecessarily inefficient to stay some

 cases and not others based on whether a motion to stay was filed in that case and whether Wilkey

 was indicted for the complained-of behavior. Therefore, each of these additional considerations

 weighs against granting Wilkey’s motion.

    IV.      CONCLUSION

          Taken together, the balance of interest weighs against granting Wilkey’s motion to stay

 this case. Though Wilkey has been indicted on charges unrelated to the facts of this case, the

 balance of interests does not require the Court to stay the case pending resolution of the criminal

 proceedings. For this reason, Defendant Wilkey’s motion to stay (Doc. 7) is DENIED.

          SO ORDERED.

                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE




                                     7
Case 1:19-cv-00348-TRM-CHS Document 26 Filed 02/26/20 Page 7 of 7 PageID #: 290
